Citation Nr: 1015951	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the severance of service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1950, and from January 1951 to December 1954.  He 
died in February 2003.  

The appellant in this case is the surviving spouse of the 
Veteran for VA purposes.  See July 2005 Administrative 
Decision (finding sufficient evidence to establish a valid 
common law marriage between the Veteran and the appellant).  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which severed service connection for the cause of the 
Veteran's death.  

In July 2007, the appellant perfected an appeal of the RO's 
decision.  On her VA Form 9, Appeal to Board, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
In a March 2008 statement, however, she withdrew her request 
and asked that she be afforded a hearing before a local 
Hearing Officer in lieu of a travel Board hearing.  That 
hearing was conducted in June 2008, and a transcript is of 
record.  Absent any additional hearing request from the 
appellant, the Board will proceed with the appeal, based on 
the evidence of record.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Factual Background

The Veteran's service personnel records confirm that he 
served aboard the U.S.S. Estes from March 1951 to August 
1954.  

In January 2001, the Veteran was diagnosed as having 
adenocarcinoma of the prostate.  A bone scan performed in 
February 2002 showed widespread metastatic disease to the 
bone.  The Veteran died in February 2003.  According to his 
Certificate of Death, the cause of his death was widely 
metastatic prostate carcinoma.  

The following month, the appellant submitted an application 
for VA death benefits as the surviving spouse of the Veteran, 
alleging that his fatal prostate cancer was causally related 
to in-service ionizing radiation exposure while aboard the 
U.S.S. Estes.  

Under applicable criteria, service connection for conditions 
claimed to be due to exposure to ionizing radiation in 
service can be established in three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  

First, for veterans who participated in a "radiation risk 
activity," there are certain diseases which are 
presumptively service-connected under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  The enumerated diseases, however, 
do not include prostate cancer.  

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  Prostate cancer is a listed "radiogenic 
disease."  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation).

In this case, upon receipt of the claim for a condition based 
on ionizing radiation exposure, in accordance with applicable 
procedure, the RO contacted the service department and 
requested confirmation of the Veteran's participation in a 
"radiation risk activity."  

In an April 2003 letter, the Defense Threat Reduction Agency 
(DTRA) confirmed that the Veteran had participated in the 
atmospheric nuclear weapons tests Operations IVY (November 
1952) and CASTLE (March to May 1954), while stationed aboard 
the U.S.S. Estes.  The DTRA also provided a radiation dose 
estimate for the Veteran in accordance with 38 C.F.R. 
§ 3.311.  In that regard, DTRA noted that the Veteran had 
been aboard the U.S.S. Estes during both Operation IVY and 
CASTLE.  Using film badge dosimetry data for the Veteran, as 
well as dose reconstruction from film badge dosimetry data 
from cohorts, DTRA estimated that the Veteran had been 
exposed to a total external dose of 2.0 rem, with an upper 
bound dose of 3.2 rem.  Total internal dose to the prostate 
was 0.0 (less than 0.01) rem.  

Before the claim could be adjudicated, in July 2003, the RO 
received a memorandum from the DTRA indicating that based on 
a review conducted by the National Research Council, they had 
modified their processes for preparing reconstructed 
radiation dose estimates.  As a result, DTRA advised that 
radiation doses provided prior to May 2003, including the 
April 2003 dose estimate provided for the Veteran, were no 
longer valid for use by VA in adjudicating radiation 
compensation claims.  As a result, the RO requested a new 
dose estimate from DTRA.  

While the RO's request for a revised dose estimate was 
pending, the appellant submitted evidence in support of her 
claim.  This evidence consisted of a May 2005 letter from 
DTRA advising her that they were continuing to work on a dose 
estimate for the Veteran.  Enclosed in the letter was a fact 
sheet about the Nuclear Test Personnel Review (NTPR) Program 
noting that the organization supported independent scientific 
studies to ascertain whether U.S. atmospheric nuclear test 
participants had experienced adverse health effects as a 
result of their participation.  One of these studies, 
completed in October 1999 of military personnel who had 
participated in at least one of five U.S. atmospheric nuclear 
tests (Operations GREENHOUSE, UPSHOT-KNOTHOLE, CASTLE, 
REDWING, and PLUMBOB), concluded, inter alia, that there was 
an increased risk of death from nasal cancer and prostate 
cancer, although the increase amounted to less than about 100 
cases, which could be attributed to chance as well as 
participation in the nuclear test.  

In a June 2005 rating decision, the RO, inter alia, granted 
service connection for the cause of the Veteran's death, 
effective February [redacted], 2003.  In its decision, the RO noted 
that the Veteran had participated in Operation CASTLE and had 
died from prostate cancer.  The RO concluded that given the 
"evidence from [DTRA] showing that participants in this 
particular Operation Castle had an increased risk of nasal 
and prostate cancer due to radiation exposure, we grant 
service connection."  In an August 2005 letter, the RO 
notified the appellant that she had been awarded Dependency 
and Indemnity Compensation (DIC) benefits as the surviving 
spouse of the Veteran based on service connection for the 
cause of his death.  

The RO thereafter received a March 2006 letter from DTRA with 
the requested revised dose estimate.  DTRA indicated that 
they had carefully reviewed the details of the Veteran's 
radiation exposure scenario and had reaffirmed their previous 
radiation dose estimate.  DTRA estimated that the appellant 
had received a total external gamma dose equivalent of 1.91 
rem, with an upper bound external gamma dose equivalent of 
3.05 rem.  Total external neutron dose equivalent, upper 
bound external neutron dose equivalent, and upper bound 
committed dose equivalent to the prostate were all 0.0 rem.  

The following month, however, DTRA sent a letter to the RO 
indicating that they had discovered that their March 2006 
dose estimate was slightly under reported due to rounding 
conventions.  DTRA provided a revised dose estimate as 
follows:  total external gamma dose equivalent of 2.0 rem, 
with an upper bound external gamma dose equivalent of 3.2 
rem.  Total external neutron dose equivalent and upper bound 
external neutron dose equivalent were 0.0 rem, and upper 
bound committed dose equivalent to the prostate was less than 
0.01 rem.  

Later that month, in accordance with 38 C.F.R. § 3.311, the 
RO requested an opinion as to whether there was any 
relationship between the Veteran's in-service radiation 
exposure and his fatal prostate cancer.  In a May 2006 
memorandum, VA's Chief Public Heath and Environmental Hazards 
Officer responded that using the March 2006 DTRA dose 
estimate with the Interactive Radioepidemiological Program of 
the National Institute of Occupational Safety and Heath, they 
had estimated that the probability of causation between the 
Veteran's exposure to radiation and his prostate cancer was 
3.25 percent.  Thus, he concluded that it is unlikely that 
the Veteran's prostate cancer can be attributed to exposure 
to ionizing radiation in service.  

In a May 2006 letter, VA's Director of Compensation and 
Pension indicated that after reviewing the record in its 
entirety, including the opinion from VA's Chief Public Heath 
and Environmental Hazards Officer, he had concluded that 
there is no reasonable possibility that the Veteran's 
prostate cancer was the result of such exposure.  He further 
concluded that the June 2005 rating decision was clearly and 
unmistakably erroneous in failing to following the regulatory 
procedures of section 3.311 and directed that action be taken 
to sever service connection.

In an April 2007 rating decision, the RO severed service 
connection for the cause of the Veteran's death.  The RO 
noted that the appellant had been diagnosed as having 
prostate cancer in January 2001, which subsequently 
metastasized to the bone.  He died in February 2003 from 
widely metastatic prostate carcinoma.  The RO noted that 
after an initial report from DTRA confirmed the appellant's 
participation in atmospheric nuclear testing, but before a 
dose estimate had been received, the June 2005 rating 
decision had prematurely and erroneously granted service 
connection for the cause of the Veteran's death.  

Applicable Law

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 U.S.C.A. 
§§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) 
(2009).  

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997). 

Reasons for Remand

It is abundantly clear from a review of the record that the 
June 2005 rating decision awarding service connection for the 
cause of the Veteran's death did not correctly apply 
38 C.F.R. § 3.311.  As set forth above, however, in order to 
constitute clear and unmistakable error warranting severance, 
the error must be the sort which, had it not been made, would 
have manifestly changed the outcome.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992). 

The Board finds that additional evidentiary development is 
necessary prior to further consideration of this issue.  In 
that regard, the record shows that in accordance with 
38 C.F.R. § 3.311, the RO requested an opinion as to whether 
there was any relationship between the Veteran's in-service 
radiation exposure and his fatal prostate cancer.  
Unfortunately, it appears that in providing that opinion, 
VA's Chief Public Heath and Environmental Hazards Officer 
used the March 2006 dose estimate, rather than the revised, 
and slightly higher, April 2006 dose estimate.  It is unclear 
whether the use of the higher dose estimate would have 
resulted in a different opinion.  Given the clear and 
unmistakable standard discussed above, this matter must be 
clarified.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claim to VA's 
Under Secretary for Benefits for an 
opinion in accordance with 38 C.F.R. § 
3.311(c), taking care to provide the most 
recent revised dose estimate.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


